Proceeding pursuant to Executive Law § 298 (transferred to the Appellate Division of the Supreme Court in the Fourth Judicial Department by order of the Supreme Court, Monroe County [William P Polito, J.], entered September 27, 2006) to review a determination of respondent-petitioner. The determination found after a hearing that petitioner-respondent had engaged in sexual discrimination and awarded complainant the amount of $25,000 as compensatory damages for mental anguish and humiliation.
It is hereby ordered that the determination be and the same hereby is unanimously confirmed without costs, the petition is *1281dismissed, the cross petition is granted, and petitioner-respondent is directed to pay complainant the sum of $25,000, together with interest at the rate of 9% per annum, commencing June 16, 2006. Present—Hurlbutt, J.E, Martoche, Peradotto and Green, JJ.